Powell, J.
1. The evidence was sufficient to make a prima facie case in favor of the plaintiff as to the correctness of its account (cf. Swift v. Oglesby, 8 Ga. App. 540, 70 S. E. 97), and it was issuable as to whether the defendant had made out the defense asserted in his plea. The verdict can not be set aside, either for lack of evidence to support it or because it is contrary to the evidence.
2. The exceptions to the charge of the court are not, when considered in the light of the entire charge, meritorious. Judgment affirmed.